PER CURIAM:
Upon written stipulation to the effect that damages to the muffler system of claimant’s vehicle in the amount of $131.24 *217were caused when the vehicle, while crossing the Maple Lake Bridge in Bridgeport, West Virginia, struck a portion of the deck which had settled; that said bridge is owned and maintained by the respondent; that the accident occurred because of the negligence of the respondent, and that this negligence was the proximate cause of the claimant’s damages, the Court finds the respondent liable, and makes an award to the claimant in the amount stipulated.
Award of $131.24.